Citation Nr: 1825978	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  06-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.  

3.  Entitlement to a rating in excess of 80 percent rating for service-connected hypertension with chronic renal insufficiency.

4.  Entitlement to an effective date earlier than January 20, 2016, for the assignment of an 80 percent rating for service-connected hypertension with chronic renal insufficiency.

5.  Entitlement to a rating in excess of 30 percent for service-connected dysfunctional uterine bleeding (claimed as excessive bleeding due to incorrectly inserted IUD).

6.  Entitlement to a rating in excess of 30 percent for service-connected tension headaches.

7.  Entitlement to service connection for a back condition.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for a right knee disorder.

10.  Entitlement to service connection for a left knee disorder.

11.  Entitlement to service connection for a thyroid disorder.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

14.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neck/cervical spine condition.

15.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1975 to April 1981 and from May 1981 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in October 2005, March 2014, and July 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The October 2005 rating decision addressed the multiple sclerosis claim; the March 2014 rating decision addressed the TDIU claim; and all other issues were addressed by the July 2016 rating decision.

In July 2009, the Veteran testified before an Acting Veterans Law Judge (AVLJ) regarding the multiple sclerosis claim.  A transcript of the hearing is associated with the record.  However, the AVLJ who conducted this hearing is no longer with the Board.  Under VA regulations, a claimant is entitled to have final determination made by the VLJ who conducted a hearing.  38 C.F.R. § 20.707 (2017).  Accordingly, the Veteran was sent correspondence in April 20178 notifying her of this development, and inquired whether she desired a new hearing.  In May 2017, she responded that no additional hearing was necessary in this case.

The present appeal has a complex procedural history, which includes prior actions by both the Board and the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Board, in pertinent part, denied the Veteran's claim for service connection for multiple sclerosis.  The Veteran timely appealed the Board's August 2012 decision to the Court.  In June 2013, the Court granted a Joint Motion for Partial Remand (JMR), vacating the Board's August 2012 decision in regard to the issue of entitlement to service connection for multiple sclerosis.  

The Board subsequently remanded the multiple sclerosis claim in December 2013 and September 2014, in part to obtain competent medical opinions regarding the etiology of this disability.  Such opinions were promulgated in March 2014 and January 2015.  Thereafter, in a December 2016 the Board, in pertinent part, issued a decision which denied service connection for multiple sclerosis.  However, the Board subsequently vacated that decision in April 2017 pursuant to 38 C.F.R. § 20.904. 

For the reasons addressed in the REMAND portion of the decision below, all issues except for the multiple sclerosis and TDIU claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran's multiple sclerosis was incurred during active service.

2.  In addition to the multiple sclerosis, the Veteran is service connected for hypertension with chronic renal insufficiency, evaluated as 10 percent disabling from November 9, 2004, 30 percent from May 8, 2007, and 80 percent from January 20, 206; dysfunctional uterine bleeding, evaluated as 30 percent disabling from February 18, 2004; and tension headaches, evaluated as noncompensable (zero percent) from February 18, 2004, and 30 percent disabling from July 24, 2009.

3.  The Veteran's overall combined rating was 30 percent from February 18, 2004; 40 percent from November 9, 2004; 50 percent from May 8, 2007; 70 percent from July 24, 2009; and 90 percent from January 20, 2016.  No initial rating has been assigned for the multiple sclerosis.

4.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to her service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for multiple sclerosis are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for the assignment of a TDIU due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Multiple Sclerosis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

If multiple sclerosis becomes manifest to a degree of 10 percent or more within 7 years from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Since the minimum disability rating for multiple sclerosis is 30 percent, any manifestation of multiple sclerosis can meet the 10-percent requirement at any time during the first 7 years after service.  38 C.F.R. § 4.124, Diagnostic Code 8018.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Board acknowledges that the Veteran is competent to describe the type of symptoms she maintains were present during and since service, and finds no reason to doubt her credibility on this matter.  Further, her service treatment records include entries noting such complaints to include hair loss in November 1979, which was attributed to alopecia.  In October 1980, she was treated for complaints of lower abdominal pain with radiation around the left side of her back area, a diagnostic impression was not provided at that time; as well as additional complaints of low back pain throughout 1981.  There are also post-service medical records showing such symptoms to include records from December 1982 which include a diagnosis of paracervical pain and spasm after complaining of upper paracervical pain; as well as records dated from 1990 to 1993 which show complaints of back and neck pain, including in conjunction with other non-musculoskeletal complaints.

Despite the foregoing, the Board notes that multiple sclerosis is a complex medical condition, and, as such, it finds that competent medical evidence is required to determine whether the aforementioned symptomatology was a manifestation of such disability during service or within the 7 year period after discharge.  This finding is further supported by the fact the service treatment and post-service medical records reflect the Veteran's complaints were attributed to medical conditions other than multiple sclerosis during the pertinent period.  Consequently, competent medical evidence is required to resolve this case.

The Board previously determined that the Veteran's contentions do not constitute competent medical evidence.  

The Board further notes that competent medical opinions are of record which both support and refute the Veteran's claim of service connection for multiple sclerosis.  Specifically, a November 2004 private medical opinion from a Dr. WG, and a more recent November 2017 opinion from a Dr. HS, which supports the claim; and the VA medical opinions in January 2012, March 2014, and January 2015 which are against the claim.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

As detailed in prior Board actions in this case, the November 2004 opinion from Dr. WG, as well as the January 2012 and March 2014 VA medical opinions, have been found to be inadequate.  Regarding the January 2015 VA medical opinion, and the November 2017 private medical opinion from Dr. HS, the Board finds nothing in the record which challenges the qualifications of either clinician to provide competent medical evidence.  Further, the record reflects the January 2015 VA examiner and Dr. HS were familiar with the Veteran's medical history, and noted pertinent aspects thereof regarding her multiple sclerosis claim.  Moreover, neither of their respective opinions were expressed in speculative or equivocal language, and were supported by stated rationale.  As such, it appears the competent medical evidence is in equipoise as to whether the Veteran's multiple sclerosis is etiologically linked to her active service.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

In view of the foregoing, the Board finds competent medical and other evidence of record reflects it is at least as likely as not the Veteran's multiple sclerosis was incurred during active service.  Therefore, service connection is warranted.

Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Here, in addition to the multiple sclerosis, the Veteran is service connected for hypertension with chronic renal insufficiency, evaluated as 10 percent disabling from November 9, 2004, 30 percent from May 8, 2007, and 80 percent from January 20, 206; dysfunctional uterine bleeding, evaluated as 30 percent disabling from February 18, 2004; and tension headaches, evaluated as noncompensable from February 18, 2004, and 30 percent disabling from July 24, 2009.  Her overall combined rating was 30 percent from February 18, 2004; 40 percent from November 9, 2004; 50 percent from May 8, 2007; 70 percent from July 24, 2009; and 90 percent from January 20, 2016.  See 38 C.F.R. § 4.25.  No initial rating has been assigned for the multiple sclerosis, although as noted above the minimum rating would be 30 percent, which would still result in a combined rating of 90 percent.  Id.  In any event, the Veteran has satisfied the schedular criteria for consideration of a TDIU.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In this case, the record reflects the Veteran last worked from 1994 to 2010 as a teacher.  She has a college education, as well as additional education/training of Master Reading Teacher.

The Board further notes that the competent medical and other evidence of record, to include VA examinations in 2014 and 2016, reflect the Veteran experiences significant impairment due to her service-connected disabilities.  Although a February 2014 VA examiner indicated the Veteran was capable of sedentary employment, this appears to be based solely upon the impairment attributable to her hypertension and not the combined impairment of all of her service-connected disabilities.  Moreover, a November 2017 private vocational specialist's opinion concluded the Veteran was incapable of substantially gainful employment due to her service-connected disabilities, including multiple sclerosis, since 2010.  The Board notes that this private vocational specialist was familiar with the Veteran's medical history, and cited to pertinent evidence in record in support of this opinion.  In addition, the Board finds it is consistent with other evidence of record.  As such, it is persuasive and entitled to significant probative value in the instant case.

For these reasons, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to her service-connected disabilities.  Accordingly, a TDIU is warranted in this case.


ORDER

Service connection for multiple sclerosis is granted.

A TDIU due to service-connected disabilities is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The record reflects the Veteran submitted a timely Notice of Disagreement (NOD) in September 2016 to a July 2016 rating decision to the extent it determined a rating in excess of 80 percent was not warranted for the service-connected hypertension with chronic renal insufficiency; that the 80 percent rating was not warranted prior to January 20, 2016; continued the 30 percent ratings for both the service-connected dysfunctional uterine bleeding and service-connected tension headaches; denied service connection for a back disorder, depression, both knees, and a thyroid disorder; and that new and material evidence had not been received to reopen the claims of service connection for a arthritis, diabetes mellitus, neck/cervical spine disorder, and sleep apnea.  However, the record available for the Board's review does not reflect a Statement of the Case (SOC) has been promulgated on these claims.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

In December 2016, the Board, in pertinent part, remanded these appellate claims for promulgation of an SOC.  However, the record available for the Board's review does not reflect such development has been completed.  Thus, the Board must once again remand these claims for promulgation of an SOC.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case (SOC) regarding the issues of entitlement to an effective date earlier than January 20, 2016 for the assignment of an 80 percent rating for service-connected hypertension with chronic renal insufficiency; to a rating in excess of 80 percent for hypertension with chronic renal insufficiency; to a rating in excess of 30 percent for dysfunctional uterine bleeding; to a rating in excess of 30 percent for tension headaches; to service connection for a back disorder, depression, both knees, and thyroid disorder; and, whether new and material evidence has been received to reopen the claims of service connection for arthritis, diabetes mellitus, neck/cervical spine, and sleep apnea.  The Veteran should be advised of the time period in which to perfect an appeal as to these issues.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


